
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1753
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2010
			Mr. Davis of Kentucky
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Commending North Pointe Elementary in
		  Hebron, Kentucky, for its multidisciplinary study and selection of a National
		  Invertebrate.
	
	
		Whereas a group of 24 fifth grade students from North
			 Pointe Elementary in Hebron, Kentucky, undertook a year-long study of the many
			 invertebrate species, their effects on the Earth, and the interrelation between
			 these species and the natural and social sciences in order to identify a
			 National Invertebrate that best embodies the character of the people of the
			 United States;
		Whereas this curriculum engaged students in the
			 disciplines of biology, history, architecture, marketing, computer science,
			 composition, and political science in order to understand the workings of
			 invertebrates, understand the effects of pollinators, pests, and microbes on
			 food supply and scientific advances, construct stadiums for the Invertebrate
			 Games competitions, promote the National Invertebrate Project and Invertebrate
			 Games, manage two websites and blogs at http://www.nationalinvertabrate.com and
			 http://www.invertebrategames.com, write content for these websites, and promote
			 their National Invertebrate in Washington, DC;
		Whereas in the process of selecting a National
			 Invertebrate, fifth grade students at North Pointe Elementary solicited more
			 than 4,000 votes through online polling to choose a National
			 Invertebrate;
		Whereas the winner of this poll, the firefly, received 944
			 votes and was chosen by North Pointe Elementary as the National
			 Invertebrate;
		Whereas the National Invertebrate project has succeeded in
			 engaging elementary students with hands-on learning in the classroom;
		Whereas the students who participated in this project
			 include Tyler Andrews, Morgan Applegate, Austin Cain, Riley Davis, Andi
			 Dorning, Mikayla Ernest, Tyler Fraiture, Dee Gose, Devin Heffernan, Ryuta King,
			 Hanna Leas, Laura Lewis, Katelyn Murphy, Ryan Newman, Connor Nickson, Dhruvil
			 Patel, Hannah Reddy, Emma Rogers, Ashay Shah, Rujul Singh, Megan Taulbee,
			 Olivia Timmerding, Jessica Tran, and Isaiah Watts; and
		Whereas the faculty and professional support who
			 participated in this project include Jacob Brown, Matthew Guenther, and Dr.
			 Christopher Lorentz: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the fifth grade students and
			 associated faculty, parents, and professionals of North Pointe Elementary in
			 Hebron, Kentucky, on their project to select the firefly as the National
			 Invertebrate; and
			(2)encourages other
			 schools to undertake similar multidisciplinary studies and organize similar
			 competitions for the purposes of advancing elementary education and student
			 engagement.
			
